Citation Nr: 1109671	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-36 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for pulmonary fibrosis, status post double lung transplant, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to January 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for pulmonary fibrosis.    

The Veteran filed separate claims of service connection for both pulmonary fibrosis (denied in the July 2007 rating decision) and his double lung transplant (denied in a May 2008 rating decision).  He filed timely notices of disagreement (NODs) from each determination.  In August 2009 the RO issued a statement of the case (SOC) for a claim of service connection for pulmonary fibrosis, status post double lung transplant, noting that the double lung transplant was considered to be treatment for pulmonary fibrosis and that the issues would be combined and not considered separately.  The Veteran's September 2009 VA Form 9 (substantive appeal) appears to note his agreement with this characterization as he appealed "service connection for respiratory condition with lung transplant."  As the evidence of record indicates that the Veteran's lung transplant is a direct result of and a treatment for his pulmonary fibrosis, the Board agrees with the RO's determination, and the issue has been characterized accordingly.  


FINDINGS OF FACT

1.  The Veteran's service personnel records reflect in-country service in Vietnam from January 1969 to May 1969.

2.  The Veteran's service treatment records show no evidence of pulmonary fibrosis or other respiratory diseases in service.

3.  The evidence does not relate the Veteran's current pulmonary fibrosis to an event, injury, or disease in service, to include presumed exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for pulmonary fibrosis are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial rating decision, an August 2009 letter provided certain essential notice prior to the readjudication of his claim.  Mayfield, 444 F.3d at 541-42.  It explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed him of disability rating and effective date criteria.  A September 2009 statement of the case (SOC) readjudicated the matter after the Veteran and his representative had the opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

As there is no competent evidence that the Veteran's current pulmonary fibrosis may be related to service (to include presumed herbicide exposure therein), the "low threshold" standard as to when an examination to secure a nexus opinion is not met, and development for such an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App 79 (2006).

The Veteran's service treatment records (STRs) are associated with the claims file and pertinent postservice treatment records have been secured.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in February 1961 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1).

If a veteran were exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), and AL amyloidosis.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e); 74 Fed. Reg. 21,258 (May 7, 2009); 75 Fed. Reg. 53,202 (Aug. 31, 2010).

VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which he has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (June 3, 1994); Notice, 61 Fed. Reg. 41,442 (Aug. 8, 1996); Notice, 64 Fed. Reg. 59,232 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395 (June 12, 2007); Notice, 75 Fed. Reg. 32, 540 (June 8, 2010).

The Veteran's service personnel (201) file shows that he served in Vietnam.  Thus, he is presumed to have been exposed to herbicides.  However, as noted above, pulmonary fibrosis is not among the conditions for which presumptive service connection is available based on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309 (e).  Therefore, service connection on a presumptive basis is not warranted.

Service connection may still be established on the basis of herbicide exposure with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d); see also Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991).

The Veteran's service treatment records show no evidence that pulmonary fibrosis manifested in service.  The pertinent postservice medical evidence of record reflects an initial diagnosis of pulmonary fibrosis in the mid-1990s; a private August 2006 letter noted that the Veteran had been symptomatic with idiopathic pulmonary fibrosis for approximately the last 10-12 years, and an October 2006 VA outpatient treatment record noted that idiopathic pulmonary fibrosis had first been diagnosed in 1998.  Additionally, a private surgical report notes that the Veteran underwent a double lung transplant in October 2007; the discharge diagnoses were bilateral lung transplant and idiopathic pulmonary fibrosis.  

Despite evidence of a current diagnosis, service connection on a direct basis cannot be granted as there is no medical or other evidence showing that his pulmonary fibrosis is or may be related to service, to include his presumed exposure to herbicides.  The Veteran's lay statements as to a nexus between the two have been considered, but the Board finds that these are not competent lay evidence of a nexus.

Competent medical evidence is not always required when the determinative issue is a medical nexus and that the Veteran is competent to provide lay evidence as to observation of his symptoms and nexus evidence.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  However, the Veteran is not competent in this instance to opine that his current pulmonary fibrosis is related to remote presumed herbicide exposure in service as that is a complex medical question that requires medical skill, knowledge, expertise and training including: knowledge of the etiology of disease; review of current clinical findings and interpretation of diagnostic studies; and correlation with past medical records and reported history.  Accordingly, the matter of a nexus between the Veteran's currently diagnosed pulmonary fibrosis and his military service is not subject to resolution through lay observation.  Compare Barr, 21 Vet. App. at 308-309 (concluding that lay testimony is competent to establish the presence of varicose veins) with Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (finding that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and Jandreau, 492 F.3d at 1377, n.4 (indicating that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

In summary, to establish service connection for pulmonary fibrosis, the Veteran must show that the disease is somehow related to his active service.  Pulmonary fibrosis is not an enumerated disease under 38 C.F.R. §§ 3.307 or 38 C.F.R. § 3.309(e).  There is no competent evidence of record that indicates that such disability is related either to his active service generally or to presumed herbicide exposure therein.  Accordingly, service connection for pulmonary fibrosis on presumptive or direct bases is not warranted.  

The preponderance of the evidence is against the Veteran's claim on all theories of entitlement.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 


ORDER

Service connection for pulmonary fibrosis is denied.  





____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


